Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-22-2006

Smart v. McGreevey
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2796




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Smart v. McGreevey" (2006). 2006 Decisions. Paper 159.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/159


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-2796
                                    ________________

                          SALAHUDDIN F. SMART, Appellant

                                             v.

                                JAMES E. McGREEVEY

                     _______________________________________

                     On Appeal From the United States District Court
                               For the District of New Jersey
                                (D.C. Civ. No. 04-cv-04424)
                      District Judge: Honorable Anne E. Thompson
                     _______________________________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                               NOVEMBER 14, 2006
             Before: SLOVITER, MCKEE AND AMBRO, Circuit Judges.

                               (Filed November 22, 2006 )
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       New Jersey resident Salahuddin F. Smart filed an action in the District Court

against James McGreevey, the former Governor of New Jersey. In his complaint, Smart

alleged that McGreevey’s refusal to vacate the Office of Governor deprived Smart of his

constitutional right to vote and right to substantive due process. Smart also alleged state
law claims of breach of fiduciary duty, breach of contract, and intentional infliction of

emotional pain and suffering. On June 23, 2005, the District Court granted McGreevey’s

motion to dismiss the federal claims as moot in light of our decision in Afran v.

McGreevey, No. 04-3791, 2004 WL 2309897 (3d Cir. Oct. 13, 2004). The District Court

declined to exercise supplemental jurisdiction over Smart’s state law claims.

       Nine months later, on March 20, 2006, Smart filed in the District Court a

document captioned “Motion to Reinstate Complaint” purportedly pursuant to Rule

60(b)(4) of the Federal Rules of Civil Procedure. Smart asserted in this motion that the

District Court’s prior judgment was defective and invalid because our decision in Afran

did not address the factual allegations of Smart’s complaint. The District Court treated

the motion as seeking reconsideration under Local Civil Rule 7.1(i) and denied it as both

untimely and failing to state a basis for reconsideration. Smart appeals.

       We will affirm the District Court’s order denying Smart’s post-judgment motion.1

While we do not necessarily share the District Court’s view that Smart’s motion sought

reconsideration under the local rule, we agree with the District Court that Smart has

presented no basis for granting relief from the prior judgment. To the extent that Smart




   1
       We have jurisdiction to review the order denying Smart’s post-judgment motion
under 28 U.S.C. § 1291. We do not review the District Court’s order dismissing Smart’s
complaint because he did not file a timely notice of appeal from that order. See Fed. R.
App. P. 4(a)(1)(A). Smart’s post-judgment motion – filed nine months after the District
Court entered its judgment dismissing the complaint – did not delay, extend, or toll the
time to appeal. See Fed. R. App. P. 4(a)(4)(A).

                                              2
attempted to invoke Fed. R. Civ. P. 60(b)(4), he has failed to raise any colorable argument

that the District Court’s judgment is void. See Marshall v. Bd. of Educ., Bergenfield,

N.J., 575 F.2d 417, 422 (3d Cir. 1978) (stating that a judgment is void if the court

rendering it lacked jurisdiction, for example, but not void simply because it is erroneous).

       Additionally, to the extent that Smart may have been seeking relief under any of

the other prongs of Rule 60(b), the District Court did not abuse its discretion in denying

the motion. Smart’s motion does not demonstrate any clearly erroneous findings of fact,

erroneous conclusions of law, or misapplications of law to fact. See Reform Party of

Allegheny County v. Allegheny County Dep’t of Elections, 174 F.3d 305, 311 (3d Cir.

1999) (en banc). At best, Smart’s motion demonstrates his dissatisfaction with the

District Court’s decision and with New Jersey politics generally. Rule 60(b) does not

provide relief from a judgment for either of these reasons.

       For these reasons, we will affirm the District Court’s order denying Smart’s

motion for relief from the judgment.




                                             3